




Exhibit 10.4.2
PERFORMANCE UNIT AWARD AGREEMENT
This Performance Unit Award Agreement (this “Agreement”), dated as of the 25th
day of July, 2014 (the “Grant Date”), is between AngioDynamics, Inc., a Delaware
corporation (the “Company”), and the (“Participant”), an employee of the Company
or any of its affiliates or subsidiaries and whose name appears on the signature
page hereto. All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in either the AngioDynamics 2004 Stock and Incentive
Award Plan, as amended (the “Plan”) or in the Total Shareholder Return
Performance Unit Award Program (the “Program”) for the period beginning July 25,
2014 and ending on the date that is the second trading day following the
Company’s annual earnings announcement for the fiscal year ending May 31, 2017
(the “Performance Period”).


1. Grant and Acceptance of Award. Effective as of the Grant Date, the Company
hereby grants to the Participant a Performance Unit Award (the “Performance Unit
Award”), subject to the terms and conditions set forth in this Agreement, the
Program and the Plan, with respect to [TARGET AMOUNT] (the “Target Amount”)
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”). The grant of this Performance Unit Award shall not confer any right to
the Participant (or any other participant) to be granted any Performance Unit
Awards in the future under the Program.


2. Eligibility Conditions upon Performance Unit Award. The Participant hereby
acknowledges the vesting of any shares of Common Stock underlying the
Performance Unit Award is subject to certain eligibility, performance and other
conditions set forth herein. All shares of Common Stock vested pursuant to the
terms of this Agreement, the Program and the Plan shall be issued to the
Participant as soon as practicable (and in all events within sixty (60) days)
after the end of the Performance Period.


3. Satisfaction of Performance-Based Conditions. Subject to the eligibility
conditions described in Section 7 of this Agreement, except as otherwise
provided in Sections 5, 6 and 8 of this Agreement, and the satisfaction of the
performance conditions set forth on Appendix A to this Agreement during the
Performance Period, shares of Common Stock subject to the Performance Unit Award
will vest pursuant to the terms and in accordance with the conditions set forth
in the Program. Except as set forth in Sections 5, 6 and 8 of this Agreement, no
shares of Common Stock in settlement of vested shares of Common Stock underlying
the Performance Unit Award shall be issued to the Participant prior to the end
of the Performance Period.




--------------------------------------------------------------------------------




4. Participant’s Rights in Common Stock. The shares of Common Stock, if and when
issued hereunder, shall be registered in the name of the Participant and
evidenced in the manner as the Company may determine. During the period prior to
the issuance of Stock (including any Vesting Date according to the Vesting
Schedule), the Participant will have no rights of a stockholder of the Company
with respect to the Common Stock underlying the Performance Unit Award,
including no right to receive dividends or vote the shares of Common Stock
underlying each Performance Unit Award.


5. Death. In the event that the Participant’s employment with the Company or its
subsidiaries or affiliates is terminated due to death on or after the Grant
Date, but prior to the end of the Performance Period, the Performance Unit Award
shall remain eligible to vest following the end date of the Performance Period
(subject to satisfaction of the performance conditions set forth on Appendix A
to this Agreement) and the Participant shall receive a pro-rated portion of the
Common Stock underlying the Performance Unit Award that would otherwise vest
based on performance on the Vesting Date, with the pro-rata portion based on the
Participant’s whole months of service with the Company during the Performance
Period prior to the date of such termination; provided that a partial month of
employment will be considered a whole “month of service” for purposes of this
Agreement only if the Participant was employed by the Company for at least
fifteen (15) days during such month. Any portion of the Performance Unit Award
that remains unvested on the Vesting Date (after giving effect to such
pro-ration) shall be considered to have terminated on the Vesting Date. The
Participant may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under this
Agreement is to be paid in case of his or her death before he or she receives
any or all such benefit. Each such designation shall revoke all prior
designations by the Participant, shall be in a form prescribed by the Company,
and will be effective only when filed by the Participant in writing with the
Secretary of the Company during the Participant’s lifetime. In the absence of
any such designation, benefits remaining unpaid at the Participant’s death shall
be paid to the Participant’s estate.


6. Retirement or Disability. In the event that the Participant’s employment with
the Company or its subsidiaries or affiliates is terminated due to Retirement or
Disability on or after the Grant Date, but prior to the end of the Performance
Period, the Performance Unit Award shall remain eligible to vest following the
end date of the Performance Period (subject to satisfaction of the performance
conditions set forth on Appendix A to this Agreement) and the Participant shall
receive a pro-rated portion of the Common Stock underlying the Performance Unit
Award that would otherwise vest based on performance on the Vesting Date, with
the pro-rata portion based on the Participant’s whole months of service with the
Company during the Performance Period prior to the date of such termination;
provided that a partial month of employment




--------------------------------------------------------------------------------




will be considered a whole “month of service” for purposes of this Agreement
only if the Participant was employed by the Company for at least fifteen (15)
days during such month. Any portion of the Performance Unit Award that remains
unvested on the Vesting Date (after giving effect to such pro-ration) shall be
considered to have terminated on the Vesting Date.


7. Other Termination of Employment -- Eligibility Conditions. If the
Participant’s employment with the Company and its affiliates or subsidiaries is
terminated or the Participant separates from the Company and its affiliates or
subsidiaries for any reason other than death, Retirement or Disability, the
Performance Unit Award shall terminate and no shares of Common Stock shall be
issued. Except as set forth in Sections 5, 6 and 8, eligibility to be issued
shares of Common Stock underlying the Performance Unit Award is conditioned on
the Participant’s continuous employment with the Company through the last day of
the Performance Period.


8. Change in Control of the Company. Notwithstanding anything to the contrary in
this Agreement, in the event of a Change in Control (as defined in the Program)
of the Company on or after the Grant Date, but prior to the end of the
Performance Period and prior to the Participant’s termination of employment for
any reason, the Participant shall immediately vest in 100% of the Target Amount
of shares of Common Stock subject to the Performance Unit Award. Notwithstanding
anything to the contrary in this Agreement, in the event the Participant’s
employment with the Company or any Subsidiary terminates due to one of the
reasons expressly covered by Section 5 or Section 6 of this Agreement and a
Change in Control of the Company occurs subsequent to such a termination of
employment (but during the Performance Period), the pro-rata vesting provided
for in such sections shall be based on the Target Amount of shares of Common
Stock subject to the Performance Unit Award. Any shares of Common Stock subject
to the Performance Unit Award that become vested pursuant to this Section 8
shall be issued to the Participant upon or as soon as practicable (and in all
events within thirty (30) days) after the effective date of the Change in
Control of the Company (or, if so provided by the Board of Directors,
immediately prior to the Change in Control). In the event a Change in Control of
the Company occurs following the last day of the Performance Period, prior to
the Participant’s termination of employment for any reason, and prior to the
date all vested shares of Common Stock underlying the Performance Unit Award are
issued pursuant to Section 2 above, any shares of Common Stock subject to the
Performance Unit Award that became vested pursuant to the terms of this
Agreement and the Program shall be issued to the Participant upon or as soon as
practicable (and in all events within thirty (30) days) after the effective date
of the Change in Control of the Company (or, if so provided by the Company’s
Board of Directors, immediately prior to the Change in Control).






--------------------------------------------------------------------------------




9. Consideration for Stock. The shares of Common Stock underlying the
Performance Unit Award that are issued pursuant to this Agreement and the
Program will be issued for no cash consideration.


10. Issuance of Stock. The Company shall not be obligated to issue any shares of
Common Stock underlying the Performance Unit Award that become vested pursuant
to the terms of this Agreement and the Program until (i) all federal and state
laws and regulations as the Company may deem applicable have been complied with;
(ii) the shares have been listed or authorized for listing upon official notice
to the Nasdaq Global Select Market or have otherwise been accorded trading
privileges; and (iii) all other legal matters in connection with the issuance
and delivery of the shares have been approved by the Company’s legal department.


11. Tax Withholding. The Participant acknowledges that he or she shall be
responsible for the payment of any taxes of any kind required by any national,
state or local law to be paid with respect to the Performance Unit Award or the
shares of Common Stock to be awarded hereunder, including, without limitation,
the payment of any applicable withholding, income, social and similar taxes or
obligations. The Participant further acknowledges that the Company (1) makes no
representations or undertakings regarding the treatment of any tax-related
matters in connection with any aspect of this Agreement, including the grant of
this Performance Unit Award, the vesting of any shares of Common Stock
underlying this Performance Unit Award, the issuance of shares of Common Stock
hereunder, the subsequent sale of any shares of Common Stock acquired hereunder
and the receipt of any dividends; and (2) does not commit and is under no
obligation to structure the terms of the grant or any aspect of the Performance
Unit Award to reduce or eliminate the Participant’s liability for tax-related
matters or achieve any particular tax result. Further, if the Participant
becomes subject to tax and/or social security contributions in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable, tax
and/or social security contribution withholding event, as applicable, the
Participant acknowledges that the Company may be required to withhold or account
for tax-related matters in more than one jurisdiction. Prior to any relevant
taxable, tax and/or social security contribution withholding event, the
Participant shall pay or make adequate arrangements satisfactory to the Company
to satisfy all tax-related matters. In this regard, the Participant authorizes
the Company, at its sole discretion, to satisfy the obligations with respect to
tax-related matters by one or a combination of the following: (i) withholding
from the Participant’s wages or other cash compensation paid to him or her by
the Company; or (ii) withholding from the proceeds of the sale of shares of
Common Stock acquired hereunder, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or (iii) withholding in shares of Common Stock to be issued
hereunder. To avoid negative accounting treatment, the Company will withhold or
account for tax-related matters by




--------------------------------------------------------------------------------




considering applicable minimum statutory withholding amounts or other applicable
withholding rates. If the obligation for tax-related matters is satisfied by
withholding in shares of Common Stock, for tax purposes, the Participant will be
deemed to have been issued the full number of shares of Common Stock subject to
the vested portion of this Performance Unit Award, notwithstanding that a number
of the shares of Common Stock is held back solely for the purpose of paying the
tax-related matters due as a result of any aspect of the Participant’s
participation in the Program. Finally, the Participant shall pay to the Company
any amount of tax-related matters that the Company may be required to withhold
or account for as a result of Participant’s participation in the Program that
cannot be satisfied by the means described in this Section 11. The Company may
refuse to issue or deliver shares of Common Stock or the proceeds of the sale of
shares of Common Stock to the Participant if the Participant fails to comply
with Participant’s obligation in connection with any tax-related matters.


12. Compliance with Section 409A. This Agreement is intended to comply with the
requirements of Section 409A. Accordingly, all provisions herein shall be
construed and interpreted to comply with Section 409A. This Agreement may be
amended at any time, without the consent of any party, to avoid the application
of Section 409A in a particular circumstance or that is necessary or desirable
to satisfy any of the requirements under Section 409A, but the Company shall not
be under any obligation to make any such amendment. Nothing in the Agreement
shall provide a basis for any person to take action against the Company or any
of its subsidiaries or affiliate based on matters covered by Section 409A,
including the tax treatment of any amount paid or Performance Unit Award granted
under this Agreement, and neither the Company nor any of its subsidiaries or
affiliates shall under any circumstances have any liability to any participant
or his or her estate or any other party for any taxes, penalties or interest due
on amounts paid or payable under the this Agreement, including taxes, penalties
or interest imposed under Section 409A. Notwithstanding any provision to the
contrary in this Agreement, if shares of Common Stock or other amounts become
issuable or distributable under this Agreement by reason of the Participant’s
Separation from Service and the Participant is a “specified employee,” within
the meaning of Section 409A, at the time of such Separation from Service, the
shares of Common Stock shall not be issued or distributed to the Participant
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of the Participant’s Separation from Service or (ii) the date of the
Participant’s death, if such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Section 409A(a)(2). Upon the expiration
of the applicable Section 409A(a)(2) deferral period, all shares of Common Stock
underlying the Performance Unit Award issued pursuant to this Agreement or other
amounts deferred pursuant to this Section 12 shall be issued or distributed in a
lump sum to the Participant. For purposes of this Agreement, “Separation from
Service”




--------------------------------------------------------------------------------




means the Participant’s separation from service as determined in accordance with
Section 409A and the applicable standards of the Treasury Regulations issued
thereunder.


13. Recapitalization. In the event there is any change in the Company’s Common
Stock through the declaration of stock dividends or through recapitalization
resulting in stock split-ups or through merger, consolidation, exchange of
shares of Common Stock, or otherwise, the number and class of shares of Common
Stock subject to this Performance Unit Award shall be equitably adjusted by the
Company, in the manner determined in its sole discretion, to prevent dilution or
enlargement of rights.


14. Investment Intent. The Participant acknowledges that the acquisition of
shares of Common Stock to be issued hereunder is for investment purposes without
a view to distribution thereof.


15. Limits on Transferability; Restrictions on Shares; Legend on Certificate.
Until the eligibility conditions of this Performance Unit Award have been
satisfied and shares of Common Stock have been issued in accordance with the
terms of this Agreement or by action of the Company’s Board of Directors, this
Performance Unit Award is not transferable and shall not be sold, transferred,
assigned, pledged, gifted, hypothecated or otherwise disposed of or encumbered
by the Participant. Transfers of shares of Common Stock by the Participant are
subject to the Company’s Insider Trading Policy and applicable securities laws.
Shares of Common Stock issued to the Participant in certificate form or to the
Participant’s book entry account upon satisfaction of the vesting and other
conditions of this Performance Unit Award may be restricted from transfer or
sale by the Company and evidenced by stop-transfer instructions upon the
Participant’s book entry account or restricted legend(s) affixed to certificates
in the form as the Company or its counsel may require with respect to any
applicable restrictions on sale or transfer.


16. Award Subject to the Plan and the Program. The Performance Unit Award made
pursuant to this Agreement is made subject to the Plan and the Program. The
terms and provisions of the Plan and the Program, as each may be amended from
time to time are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan or the Program, the applicable terms and conditions of the
Plan or Program will govern and prevail. However, no amendment of the Plan or
the Program after the date hereof may adversely alter or impair the issuance of
the Common Stock underlying the Performance Unit Award to be made pursuant to
this Agreement.


17. No Rights to Continued Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment with the Company, its
subsidiaries or affiliates, nor shall this Agreement




--------------------------------------------------------------------------------




interfere in any way with the Company’s right to terminate the Participant’s
employment at any time with or without cause.


18. Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the personnel records of the Company for such Participant or to either party
at such other address as either party may designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.


19. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of New York (without regard
to the conflict of laws principles thereof) and applicable federal laws. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by this Agreement, the parties hereby
submit and consent to the exclusive jurisdiction of the State of New York and
agree that such litigation shall be conducted only in the State of New York, or
the federal courts for the United States for the Northern District of New York,
and no other courts, where this Performance Unit Award is made and/or to be
performed.


20. Headings. The headings contained in this Agreement are for convenience only
and shall not affect the meaning or interpretation of this Agreement.


21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


This Agreement is being signed as of the Grant Date.
AngioDynamics, Inc.
By:    ______________________________
Name:    ______________________________
Title:    ______________________________
Participant
By:    ______________________________
Name:    ______________________________




--------------------------------------------------------------------------------








APPENDIX A
I.
Company Performance Levels

The Performance Share Units will pay out in shares of Common Stock in a range of
0% to 200% of the number of Performance Share Units as follows:
TSR Performance
Percentile Rank
Performance Share Units
as a Percent of Target
75th Percentile or above
200%
50th Percentile
100%
25th Percentile
50%
Below 25th Percentile
0%

II.
The Peer Group (as defined in the Program) with respect to this Agreement is set
forth below.

Abaxis Inc.
Lakeland Industries Inc.
Abiomed Inc.
Lemaitre Vascular, Inc.
Accuray Inc.
Mako Surgical Corp.
AlphaTec Holdings Inc.
Masimo Corporation
Arthrocare Corporation
Medical Action Industries Inc.
Articure, Inc.
Merit Medical Systems, Inc.
Atrion Corporation
Mine Safety Appliances Company
C.R. Bard, Inc.
Natus Medical Incorporated
Becton, Dickinson & Company
NuVasive, Inc.
Boston Scientific Corporation
NxStage Medical, Inc.
Cantel Medical Corp.
Resmed Inc.
Conmed Corporation
Rochester Medical Corporation
CryoLife, Inc.
RTI Surgical, Inc.
Cutera, Inc.
Solta Medical, Inc.
Cyberonics, Inc.
Span-America Medical Systems, Inc.
Cynosure, Inc.
Spectranetics Corporation
Dexcom, Inc.
St. Jude Medical, Inc.
Digirad Corp
Steris Corporation
Edwards Lifesciences Corporation
Stryker Corporation
Endologix, Inc.
Symmetry Medical Inc.
Exactech, Inc.
Synergetics USA, Inc.
Haemonetics Corporation
Teleflex Incorporated
ICU Medical, Inc.
Thoratec Corporation
Insulet Corporation
Varian Medical Systems, Inc.
Integra Lifesciences Holdings Corporation
Vascular Solutions, Inc.
Intricon Corporation
Volcano Corporation
Intuitive Surgical, Inc.
Wright Medical Group, Inc.
Invacare Corporation
Zimmer Holdings, Inc.







